Citation Nr: 0316733	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
bronchiectasis with lobectomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran disagreed with the RO's 
decision to continue a 30 percent rating for service-
connected bronchiectasis with lobectomy.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the current case, the RO failed to inform the veteran of 
what type of evidence was required to substantiate his claim 
and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, this case must be remanded in order to 
ensure VA compliance with its duty to notify the claimant.

Additionally, the RO provided the appellant a VA compensation 
examination in October 2000, in connection with the 
development and adjudication of the claim on appeal.  The 
examination does include partial pulmonary function testing 
but does not include Diffusion Capacity of the Lung for 
Carbon Monoxide by Single Breath Method (DLCO (SB)).  This 
value is significant because it is a criteria that must be 
considered in order to determine whether an increased rating 
is warranted in the veteran's claim.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 6600, 6601 (2002).  Thus, the scheduling of 
an additional respiratory examination, including pulmonary 
function testing, is warranted in order to comply with the 
duty to assist.  

As the case must be remanded for the foregoing reasons, the 
RO should also attempt to obtain any recent treatment records 
of the veteran for a pulmonary disorder from the VA Medical 
Center (VAMC) in Boston, Massachusetts.

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements to obtain the 
veteran's treatment records for a 
pulmonary disorder from the Boston VAMC, 
dated since 2000.

3.  After the above development has been 
completed and all records received have been 
associated with the claims file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
pulmonary examination.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, including 
pulmonary function tests (PFTs), should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examination report must include a 
detailed account of all manifestations of 
bronchiectasis with lobectomy found to be 
present.  The examiner should state whether 
the veteran's bronchiectasis with lobectomy 
is productive of incapacitating episodes of 
infection of four to six weeks total duration 
per year, or; near constant findings of cough 
with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost 
continuously; or incapacitating episodes of 
infection of at least six weeks total 
duration per year.  An incapacitating episode 
is one that requires bedrest and treatment by 
a physician.  

The examiner should further report the 
percent predicted of FEV-1, FEV-1/FVC and 
DLCO (SB).

Any indications that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination report.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



